Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 08/01/2022 are acknowledged. Amended Claims 1, 11, 14-17, 2, 7-8 and 13-14 are acknowledged by the examiner. Claim 2 is canceled. Accordingly, claims 1 and 3-18 are remain pending and have been examined.

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 08/01/2022, the cited prior art fails to disclose or suggest at least, “……memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: obtain a first image including a plurality of first faces captured by a first camera; store a plurality of second images captured by one or more second-image generation cameras installed in a facility; identify a second image, among the plurality of second images, which includes at least two second faces matching at least two first faces, among the plurality of first faces included in the first image; extract the stored second image including the at least two second faces matching the at least two first faces in the first image, the at least two second faces corresponding to at least two persons; and cause a display to the extracted second image.…..” as recited in amended claim 1. Therefore claim 1 is allowed. 

As stated in the Applicant's Arguments dated 08/01/2022, the cited prior art fails to disclose or suggest at least, “…memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: obtain a first image including a plurality of first faces captured by a first camera in association with one or a plurality of pieces of identification information obtained by a wireless communication apparatus which is installed in a periphery of the first camera and obtain the identification information from one or a plurality of electronic tags or portable terminals of which a positional relationship satisfies a predetermined condition; identify a second image, among , the plurality of second images being captured by one or more second cameras; and extract the stored second image including the at least two second faces matching the at least two first faces in the first image, the second image including at least two or more persons included in the first image and being associated with the obtained identification-information, from a storage unit which stores the second image in association with the one or the plurality of pieces of identification information obtained by a wireless communication apparatus which is installed in a periphery of each of the plurality of second cameras and obtain the identification information from the one or the plurality of electronic tags or portable terminals of which a positional relationship satisfies a predetermined condition.……..” as recited in amended claim 11. Therefore claim 11 is allowed. 


Independent claims 15-17 include elements similar to those of amended claims 1, 11 and for those same reasons Independent Claims 15-17 are allowed also.

The dependent claims 3-11, 12-14 and 18 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698